       Case 5:20-cv-02155-LHK Document 127 Filed 10/30/20 Page 1 of 2



 1   GUTRIDE SAFIER LLP
     ADAM J. GUTRIDE (State Bar No. 181446)
 2   SETH A. SAFIER (State Bar No. 197427)
     MARIE MCCRARY (State Bar No. 262670)
 3
     100 Pine Street, Suite 1250
 4   San Francisco, California 94111
     Telephone: (415) 271-6469
 5   Facsimile: (415) 449-6469
 6   Attorneys for Plaintiffs
 7
                                 UNITED STATES DISTRICT COURT
 8
                                NORTHERN DISTRICT OF CALIFORNIA
 9
                                        SAN JOSE DIVISION
10
11                                                     MASTER FILE NO. 5:20-cv-02155-LHK

12    IN RE: ZOOM VIDEO COMMUNICATIONS,                PLAINTIFF ROBERT LAWTON’S
      INC. PRIVACY LITIGATION                          NOTICE OF VOLUNTARY
13                                                     DISMISSAL WITHOUT
                                                       PREJUDICE PURSUANT TO
14                                                     FEDERAL RULE OF CIVIL
15                                                     PROCEDURE 41(a)(1)

16
17
18
19

20
21
22
23
24
25
26
27
28

                                                 -1-
                                    Notice of Voluntary Dismissal
       Case 5:20-cv-02155-LHK Document 127 Filed 10/30/20 Page 2 of 2



 1          PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of

 2   Civil Procedure, Plaintiff Robert Lawton hereby voluntarily dismisses without prejudice all his

 3   claims in this action against Zoom Video Communications, Inc.

 4
            Dated: October 30, 2020               GUTRIDE SAFIER LLP
 5
 6                                                /s/ Marie A. McCrary
                                                  _____________________
 7                                                Marie A. McCrary, Esq.
                                                  100 Pine Street, Suite 1250
 8                                                San Francisco, California 94111

 9                                                Attorneys for Plaintiffs
10
11
12
13
14
15

16
17
18
19

20
21
22
23
24
25
26
27
28
